Martuscello, J. P.,
concurs as to the reversal of the judgment but otherwise dissents and votes to dismiss the indictment, with the following memorandum: The People failed to prove defendant’s guilt beyond a reasonable doubt. The evidence did not show that defendant had entered into a *905conspiracy with Rudolph Dupree to sell heroin, or that the defendant had acted as the agent of Dupree, or that defendant was associated in any way with Dupree’s drug dealing, or that defendant had any personal or financial interest in bringing trade to Dupree (see People v Branch, 13 AD2d 714). Although Dupree gave a small amount of cocaine to defendant, he also gave cocaine to another person who was present at the social club. This precludes the inference that the cocaine given to defendant was his profit from the sale of the heroin. Defendant never had possession of any heroin. The evidence indicates that he merely introduced the undercover officer to Dupree. The evidence establishes that defendant was the agent of the undercover officer. One who acts solely as the agent of the buyer cannot be convicted of the crime of selling narcotics (People v Lindsey, 16 AD2d 805, affd 12 NY2d 958; People v Branch, supra). Accordingly, the trial court should have granted defendant’s motion to dismiss the indictment.